DETAILED ACTION
Status of Claims 
Claims 1-20 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Abstract 							-Receipt Date 03/26/2021
Application Data Sheet 						-Receipt Date 03/26/2021
Claims 								-Receipt Date 03/26/2021
Drawings-only black and white line drawings			-Receipt Date 03/26/2021
Information Disclosure Statement (IDS) 				-Receipt Date 03/26/2021
Specification							-Receipt Date 03/26/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/227,238, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-20 of this application.  There is no support in the prior-filed application for claim 1 which recites:
a streaming engine coupled between the set of functional units and the memory, wherein the streaming engine includes a stream queue buffer and is configured to: 
receive a first stream open command that specifies a speculative mode; 
store an indication of the first stream open command in the stream queue buffer; 
receive a second stream open command; 
store an indication of the second stream open command in the stream queue buffer; 
based on the second stream open command, determine whether the first stream open command is associated with the speculative mode; and 
based on the first stream open command being associated with the speculative mode, cancel the first stream open command while the indication of the first stream open command is in the stream queue buffer.
For example, the prior-filed application only mentions the term “cancel” once at [00138] which discloses  “Storage allocation and tracking   2214/2224 performs the following steps for each address. It compares the address against the relevant tags in its tag array.    On a hit, it cancels the command associated with this address.”, however, [00138] fails to disclose canceling a first stream open command based on it being associated with a speculative mode, as claimed in claims 1 and 12. Further, the prior-filed application mentions “speculative” six times but does not describe determining whether a first stream open command is associated with a speculative mode based on a second stream open command as described in claims 1 and 12. Further, the specification of the current application is 78 pages while the prior-filed application is 64 pages, this discrepancy is further evidence that the prior-filed application fails to provide adequate support for the claims of the current application.  
Since claim 12 recites similar limitations, there is also no support in the prior-filed application for claim 12. Further, there is no support for the dependent claims as they depend on claims which are not supported in application 16/227,238.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 	

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title should be more descriptive of the speculative mode, multiple stream commands, and/or canceling a stream open command based on the speculative mode, as disclosed in the claimed invention.
The abstract of the disclosure is objected to because of the following informalities:
line 1 “steaming” should be “streaming”
Correction is required.  See MPEP § 608.01(b).
A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The disclosure is objected to because of the following informalities:
[0001] of the Specification should include patent numbers for applications that have issued since the filing date of the Specification.  
[0005], [0047], [0291], and [0293]- instances of “steam”/”steaming” should be corrected to “stream”/”streaming”
[0217] line 2- “2804” should be “2904”
[0277] line 4- “psuedo” is misspelled and should be “pseudo”
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 33 3302 and 3303.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, and 13 are objected to because of the following informalities:  
Claim 1- “and” should be inserted at the end of line 3
Claim 6- “a stream open command” and “the stream open command” should be “a given stream open command” and “the given stream open command” since “the stream open command” is unclear whether it refers to the stream open command at line 2 or the first or second stream open command in claim 1
Claim 13 line 3- “determine” should be “determining”
Claim 13 line 6- “queue” should be “queuing” 
Appropriate correction is required.

Double Patenting
Claims 1-2 and 9-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 13 of U.S. Patent No. 10,963,254 in view of US 2003/0188107 (hereinafter, Hill).
The limitations of claims 1 and 12 of the instant application are taught by claims 1, 8 and 13 of US 10,963,254 except based on the second stream open command, determine whether the first stream open command is associated with the speculative mode. However, Hill teaches based on a second stream open command, determine whether a first stream open command is associated with a speculative mode ([0050]-[0051]: an internal/external queue checks for speculative instructions when the internal/external queue receives a non-speculative instruction in order to determine which instructions to prioritize the non-speculative instruction over and which instructions to kill to make room in the queue for the non-speculative instruction, see [0050]-0051]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify  US 10,963,254 to determine whether the first stream open command is associated with the speculative mode based on a second stream open command as taught by Hill. One of ordinary skill in the art would have been motivated to make this modification to efficiently determine speculative commands in the queue when the determination is needed as opposed to an implementation which performs the determination for every stream open command regardless of if the determination is needed. 
The limitations of claims 2 and 13 are further taught by US 10,963,254 in view of Hill, since Hill teaches that a non-speculative read that comes into the internal/external queue will queue behind other non-speculative requests in the queue since non-speculative requests are only prioritized over speculative requests, see Hill [0054].
	The limitations of claims 9 and 19 are further taught by US 10,963,254 in view of Hill, since Hill teaches killing the first stream open command while it is in the external queue, see Hill [0050], which is before it dequeues and begins execution. 
	The limitations of claims 10 and 20 are further taught by US 10,963,254 in view of Hill, since Hill teaches that removing the first stream open command only once it reaches the external queue from the internal queue, i.e. once it reaches the bottom end of the internal queue/top end of the external queue, see Hill [0050].
	The limitations of claim 11 are further taught by claims 1, 8, and 13 of US 10,963,254

Claims 3 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9, and 13-14 of U.S. Patent No. 10,963,254 in view of US 2003/0188107 (hereinafter, Hill).
The limitations of claims 3 and 14 are further taught by claims 2, 9, and 14 of US 10,963,254.
Claims 4-5 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9, and 13-14 of U.S. Patent No. 10,963,254 in view of US 2003/0188107 (hereinafter, Hill) and US 8,078,806 (hereinafter Diefendorff).
The limitations of claims 4 and 15 are further taught by claims 2, 9, and 14 of US 10,963,254 except the first stream open command specifies a stream template register that stores a stream template. However, Diefendorff teaches a first stream open command specifies a stream template register that stores a stream template (the prefetch instruction shown in Fig. 4 specifies a stream template register, see Fig. 5 504 and Fig. 6). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first stream open command of US 10,963,254 to specify a register that stores the stream parameters as taught by Diefendorff. One of ordinary skill in the art would have been motivated to make this modification because specifying parameters by specifying a register that stores the parameters is a known technique on the known device of a computer processor for specifying operands in an instruction and would yield the predictable result of enabling the instruction to specify large operands with increasing the size of the instruction. 
	The limitations of claims 5 and 16 are further taught by claims 1-2, 8-9, and 13-14 of US 10,963,254.

Claims 6 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,963,254 in view of US 2003/0188107 (hereinafter, Hill).
The limitations of claims 6 and 17 are further taught by claims 1 and 13 of US 10,963,254.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 18 of U.S. Patent No. 10,963,254 in view of US 2003/0188107 (hereinafter, Hill).
The limitations of claims 7 are further taught by claims 13 and 18 of US 10,963,254.

Claims 8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 18 of U.S. Patent No. 10,963,254 in view of US 2003/0188107 (hereinafter, Hill) and US 2004/0044847 (hereinafter, Ray).
The limitations of claims 8 and 18 are further taught by US 10,963,254 in view of Hill except the memory includes a level-one cache memory and a level-two cache memory; and the memory interface of the streaming engine is configured to retrieve the set of data from the level-two cache memory via a datapath that does not include the level-one cache memory. However, Ray teaches memory includes a level-one cache memory and a level-two cache memory (Fig. 1 118 and 132); and to retrieve a set of data from level-two cache memory via a datapath that does not include level-one cache memory ([0011]: data is prefetched from L2 132 directly into a buffer without storing the data in L1 118, i.e. via a datapath that does not include L1). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US 10,963,254 to include an L1 and L2 cache and to load data directly from L2 as taught by Ray. One of ordinary skill in the art would have been motivated to modify US 10,963,254 to include L1 and L2 cache because using L1 and L2 cache is a known technique on the known device of a computer processor for speeding up accesses to memory. One of ordinary skill in the art would have been motivated to modify US 10,963,254 to retrieve data directly from L2 to accommodate data sets that are larger than L1 without displacing useful data in L1 (Ray [0008]-[0009]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,078,806 (hereinafter Diefendorff) in view of US 2003/0188107 (hereinafter, Hill).
Regarding claim 1, Diefendorff teaches:
1. A system comprising: 
a set of functional units (Fig. 1 execution units 126); 
a memory (Fig. 1 memory subsystem 104); 
a streaming engine (Fig. 1 118) coupled between the set of functional units and the memory (Fig. 1 118 is coupled between 126 and 104), wherein the streaming engine is configured to: 
receive a first stream open command that specifies a speculative mode (col 7 lines 44-51: 118 receives a stream prefetch instruction, i.e. a first stream open command; col 17 lines 13-19: the stream prefetch instruction includes field 822 which specifies prefetching for speculative load or stores when the field is 0, which is a speculative mode, see also Figs. 4-6 and 8 showing the prefetch instruction including opcode 404 which specifies a register 504 which specifies the stream prefetch priority parameters 614 including field 822); 
receive a second stream open command (col 7 lines 65-66: 118 also receives a load request, i.e. a second stream open command); 
	Diefendorff does not teach:
wherein the streaming engine includes a stream queue buffer and is configured to: 
store an indication of the first stream open command in the stream queue buffer; 
store an indication of the second stream open command in the stream queue buffer; 
based on the second stream open command, determine whether the first stream open command is associated with the speculative mode; and 
based on the first stream open command being associated with the speculative mode, cancel the first stream open command while the indication of the first stream open command is in the stream queue buffer.
	However, Hill teaches:
a stream queue buffer (Fig. 1 112 and 114) configured to: 
store an indication of the first stream open command in the stream queue buffer ([0025], [0052], and [0054]: fields 210 and 522 store an indication of received prefetch requests); 
store an indication of the second stream open command in the stream queue buffer ([0025], [0052], and [0054]: fields 210 and 522 store an indication of received read requests); 
based on the second stream open command, determine whether the first stream open command is associated with a speculative mode ([0050]-[0052] and [0054]: based on a non-speculative read request, i.e. the second stream open command, the internal and external queues examines the request type field to determine which transactions are speculative/non-speculative so that the non-speculative read request scheduled behind a speculative request will bubble up in the internal queue and the external queue will invoke a kill mechanism to free up registers to receive the non-speculative request when the external queue is full); and 
based on the first stream open command being associated with the speculative mode, cancel the first stream open command while the indication of the first stream open command is in the stream queue buffer ([0050]-[0052] and [0054]: the external queue will kill/cancel a speculative request/the first stream open command based on it being speculative, i.e. associated with the speculative mode, while the speculative request is in the external queue with its speculative indication in the request type field).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the stream prefetch unit of Diefendorff to include the internal/external queue of Hill to receive and store speculative prefetch requests and non-speculative read requests and to cancel speculative prefetch requests based on non-speculative read requests as further taught by Hill. In this combination, the stream prefetch unit 118 of Diefendorff will include the internal/external queue of Hill at its input to receive prefetch instructions 138 and load/store instructions into the internal/external queue, and the load/store unit 116 will be included in the stream prefetch unit 118 after the internal/external queue to perform the load/store instructions received from the internal/external queue, where the speculative mode is specified by a speculative stream prefetch instruction with bit 822 set to 0 (the speculative mode is a mode in which a speculative prefetch instruction triggers prefetches for speculative loads/stores). One of ordinary skill in the art would have been motivated to modify the stream prefetch unit to include a queue to hold prefetch and read instructions to support an instruction dispatch unit that sends prefetch and read instructions faster than the stream prefetch unit can perform those instructions. Further, one of ordinary skill in the art would have been motivated to include the kill mechanism in the queue enabling prioritizing higher priority load instructions which may be needed earlier than lower priority prefetch instructions, thus reducing stalls in the processor. 

	Regarding claim 2, Diefendorff in view of Hill teaches:
2. The system of claim 1, wherein: 
the second stream open command does not specify the speculative mode (Hill [0050]-[0051]: a non-speculative request, i.e. a request that does not specify the speculative mode, causes the speculative request to be removed); and 
the streaming engine is further configured to: 
receive a third stream open command (Diefendorff col 7 lines 65-66: since the stream prefetch unit receives multiple load requests, a next load/read request is a third stream open command); 
based on the third stream open command, determine whether the second stream open command in the stream queue buffer is associated with the speculative mode (Hill [0054]: non-speculative reads/loads are prioritized over speculative requests, indicating that a next read request, i.e. third stream open command, will cause the queue to examine/determine which requests are speculative and non-speculative including the second stream open command when it is already in the queue); and 
based on the second stream open command not being associated with the speculative mode, queue the third stream open command in the stream queue buffer to execute after completion of the second stream open command (Hill [0054]: since the non-speculative reads are only prioritized over speculative requests, the non-speculative read does not pass an earlier non-speculative read in the queue, i.e. the third stream open command is queued in the stream queue buffer to execute after completion of the second stream open command earlier in the queue).

	Regarding claim 3, Diefendorff in view of Hill teaches: 
3. The system of claim 1, wherein the first stream open command includes a flag that specifies the speculative mode (Diefendorff col 17 lines 13-19: field 822 set to 0 is a bit/flag that specifies the speculative mode, which is a speculative stream prefetch instruction with field 822 set to 0).

	Regarding claim 4, Diefendorff in view of Hill teaches:
4. The system of claim 1, wherein: 
the first stream open command specifies a stream template register that stores a stream template (Diefendorff col 11 lines 18-23: the prefetch instruction shown in Fig. 4 specifies a stream descriptor register shown at Fig.5 504, that stores a stream descriptor shown in Fig. 6, i.e. a stream template register that stores a stream template); and 
the stream template specifies that the first stream open command is associated with the speculative mode (col 17 lines 13-19: the stream descriptor shown in Fig. 6 specifies stream prefetch priority parameters 614, which are shown in detail in Fig. 8, which include field 822 which specifies that the speculative stream prefetch instruction is associated with the speculative mode when field 822 is 0).

	Regarding claim 5, Diefendorff in view of Hill teaches:
5. The system of claim 4, wherein the indication of the first stream open command that is stored in the stream queue buffer includes the stream template (in the combination, the prefetch instructions, which include the stream descriptor/stream template, see Diefendorff Figs. 4 and 5, are stored in the internal/external queues, and the stream descriptor/stream template includes field 822 of the prefetch priority parameters, see Diefendorff Fig. 6 614 and Fig. 8).

	Regarding claim 6, Diefendorff in view of Hill teaches:
6. The system of claim 1, wherein the streaming engine further includes an address generator (Fig. 3 334) coupled to the stream queue buffer (in the combination, the input of 334 is coupled to the internal/external queues) that is configured to, for a stream open command stored in the stream queue buffer, generate a set of addresses associated with the stream open command (col 18 lines 37-48 and col 19 line 64-col 20 line 20: for a stream prefetch instruction at 1102, a set of addresses are generated by the control logic at 1108 and 1126/Fig. 12 when the control logic 334 increments the current prefetch address until the current stream block is prefetched).

	Regarding claim 7, Diefendorff in view of Hill teaches:
7. The system of claim 6, wherein the streaming engine further includes a memory interface coupled to the address generator and to the memory (col 18 lines 37-48: the connection over which requests 136 are sent from 334 to 104 and data is received from 104 to 124 is a memory interface, see also col 6 lines 57-59) that is configured to retrieve a set of data from the memory based on the set of addresses generated by the address generator (col 6 lines 57-59, col 7 lines 1-6, and 7 lines 55-56: data is retrieved from the memory 104 into the register file 124 based on prefetch requests which are based on the addresses generated by control logic 334 at 1108 and 1124, see also col 18 lines 37-48 and col 19 line 64-col 20 line 20).

	Regarding claim 9, Diefendorff in view of Hill teaches:
9. The system of claim 1, wherein the streaming engine is configured to cancel the first stream open command by removing the indication of the first stream open command from the stream queue buffer prior to beginning execution of the first stream open command (Hill [0050]: the kill mechanism removes the speculative request from the external queue, which is prior to beginning execution of the request since the combination executes requests after they come out of the queue).

	Regarding claim 10, Diefendorff in view of Hill teaches:
10. The system of claim 1, wherein the streaming engine is configured to cancel the first stream open command in the stream queue buffer once the first stream open command reaches an end of the stream queue buffer (Hill [0050]: the kill mechanism is included in the external queue, thus the canceling of the prefetch instruction only occurs once the prefetch instruction reaches the bottom end of the internal queue/enters the top end of the external queue, i.e. once the first stream open command reaches an end of the stream queue buffer).

	Regarding claim 11, Diefendorff in view of Hill teaches:
11. The system of claim 1, wherein the stream queue buffer is configured as a first-in- first-out buffer (Hill [0026] and [0056]: the oldest request in each queue is selected to be forwarded from the internal queue to the external queue and from the external queue to the bus, indicating that the internal/external queue is configured as a FIFO buffer in that the first/oldest request is the first to be output).

	Regarding claim 12, Diefendorff teaches:
12. A method comprising: 
receiving a first stream open command that specifies a speculative mode (col 7 lines 44-51: 118 receives a stream prefetch instruction, i.e. a first stream open command; col 17 lines 13-19: the stream prefetch instruction includes field 822 which specifies prefetching for speculative load or stores when the field is 0, which is a speculative mode, see also Figs. 4-6 and 8 showing the prefetch instruction including opcode 404 which specifies a register 504 which specifies the stream prefetch priority parameters 614 including field 822);
receiving a second stream open command (col 7 lines 65-66: 118 also receives a load request, i.e. a second stream open command); 
	Diefendorff does not teach:
storing an indication of the first stream open command in a stream queue buffer; 
storing an indication of the second stream open command in the stream queue buffer; 
based on the second stream open command, determining whether the first stream open command is associated with the speculative mode; and 
based on the first stream open command being associated with the speculative mode, cancelling the first stream open command while the indication of the first stream open command is in the stream queue buffer.
	However, Hill teaches:
storing an indication of the first stream open command in a stream queue buffer ([0025], [0052], and [0054]: fields 210 and 522 store an indication of received prefetch requests in the stream queue buffer 112/114, see also Fig. 1); 
storing an indication of the second stream open command in the stream queue buffer ([0025], [0052], and [0054]: fields 210 and 522 store an indication of received read requests); 
based on the second stream open command, determining whether the first stream open command is associated with a speculative mode ([0050]-[0052] and [0054]: based on a non-speculative read request, i.e. the second stream open command, the internal and external queues examines the request type field to determine which transactions are speculative/non-speculative so that the non-speculative read request scheduled behind a speculative request will bubble up in the internal queue and the external queue will invoke a kill mechanism to free up registers to receive the non-speculative request when the external queue is full); and 
based on the first stream open command being associated with the speculative mode, cancelling the first stream open command while the indication of the first stream open command is in the stream queue buffer ([0050]-[0052] and [0054]: the external queue will kill/cancel a speculative request/the first stream open command based on it being speculative, i.e. associated with the speculative mode, while the speculative request is in the external queue with its speculative indication in the request type field).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the stream prefetch unit of Diefendorff to include the internal/external queue of Hill to receive and store speculative prefetch requests and non-speculative read requests and to cancel speculative prefetch requests based on non-speculative read requests as further taught by Hill. In this combination, the stream prefetch unit 118 of Diefendorff will include the internal/external queue of Hill at its input to receive prefetch instructions 138 and load/store instructions into the internal/external queue, and the load/store unit 116 will be included in the stream prefetch unit 118 after the internal/external queue to perform the load/store instructions received from the internal/external queue, where the speculative mode is specified by a speculative stream prefetch instruction with bit 822 set to 0 (the speculative mode is a mode in which a speculative prefetch instruction triggers prefetches for speculative loads/stores). One of ordinary skill in the art would have been motivated to modify the stream prefetch unit to include a queue to hold prefetch and read instructions to support an instruction dispatch unit that sends prefetch and read instructions faster than the stream prefetch unit can perform those instructions. Further, one of ordinary skill in the art would have been motivated to include the kill mechanism in the queue enabling prioritizing higher priority load instructions which may be needed earlier than lower priority prefetch instructions, thus reducing stalls in the processor. 

	Regarding claim 13, Diefendorff in view of Hill teaches: 
13. The method of claim 12 further comprising: 
receiving a third stream open command (Diefendorff col 7 lines 65-66: since the stream prefetch unit receives multiple load requests, a next load/read request is a third stream open command); 
based on the third stream open command, determine whether the second stream open command in the stream queue buffer is associated with the speculative mode (Hill [0054]: non-speculative reads/loads are prioritized over speculative requests, indicating that a next read request, i.e. third stream open command, will cause the queue to examine/determine which requests are speculative and non-speculative including the second stream open command when it is already in the queue); and 
based on the second stream open command not being associated with the speculative mode, queue the third stream open command in the stream queue buffer to execute after completion of the second stream open command (Hill [0054]: since the non-speculative reads are only prioritized over speculative requests, the non-speculative read does not pass an earlier non-speculative read in the queue, i.e. the third stream open command is queued in the stream queue buffer to execute after completion of the second stream open command earlier in the queue).

	Regarding claim 14, Diefendorff in view of Hill teaches:
14. The method of claim 12, wherein the first stream open command includes a flag that specifies the speculative mode (Diefendorff col 17 lines 13-19: field 822 set to 0 is a bit/flag that specifies the speculative mode, which is a speculative stream prefetch instruction with field 822 set to 0).

	Regarding claim 15, Diefendorff in view of Hill teaches:
15. The method of claim 12, wherein: 
the first stream open command specifies a stream template register that stores a stream template (Diefendorff col 11 lines 18-23: the prefetch instruction shown in Fig. 4 specifies a stream descriptor register shown at Fig.5 504, that stores a stream descriptor shown in Fig. 6, i.e. a stream template register that stores a stream template); and 
the stream template specifies that the first stream open command is associated with the speculative mode (Diefendorff col 17 lines 13-19: the stream descriptor shown in Fig. 6 specifies stream prefetch priority parameters 614, which are shown in details in Fig. 8, which include field 822 which specifies that the speculative stream prefetch instruction is associated with the speculative mode when field 822 is 0).

	Regarding claim 16, Diefendorff in view of Hill teaches:
16. The method of claim 15, wherein the indication of the first stream open command includes the stream template (in the combination, the prefetch instructions, which include the stream descriptor/stream template, see Diefendorff Figs. 4 and 5, are stored in the internal/external queues, and the stream descriptor/stream template includes field 822 of the prefetch priority parameters, see Diefendorff Fig. 6 614 and Fig. 8).

	Regarding claim 17, Diefendorff in view of Hill teaches:
17. The method of claim 12 further comprising, executing the second stream open command by: 
generating a set of addresses associated with the second stream open command (col 18 lines 37-48 and col 19 line 64-col 20 line 20: for a stream prefetch instruction being executed at 1102, a set of addresses are generated by the control logic at 1108 and 1126/Fig. 12 when the control logic 334 increments the current prefetch address until the current stream block is prefetched).; and 
retrieving a set of data from memory using the set of addresses (col 6 lines 57-59, col 7 lines 1-6, and 7 lines 55-56: data is retrieved from the memory 104 into the register file 124 based on prefetch requests which are based on the addresses generated by control logic 334 at 1108 and 1124, see also col 18 lines 37-48 and col 19 line 64-col 20 line 20)

	Regarding claim 19, Diefendorff in view of Hill teaches:
19. The method of claim 12, wherein the cancelling of the first stream open command in the stream queue buffer includes removing the indication of the first stream open command from the stream queue buffer prior to beginning execution of the first stream open command (Hill [0050]: the kill mechanism removes the speculative request from the external queue, which is prior to beginning execution of the request since the combination executes requests after they come out of the queue).

Regarding claim 20, Diefendorff in view of Hill teaches:
20. The method of claim 12, wherein the cancelling of the first stream open command is performed once the first stream open command reaches an end of the stream queue buffer (Hill [0050]: the kill mechanism is included in the external queue, thus the canceling of the prefetch instruction only occurs once the prefetch instruction reaches the bottom end of the internal queue/enters the top end of the external queue, i.e. once the first stream open command reaches an end of the stream queue buffer).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,078,806 (hereinafter, Diefendorff) in view of US 2003/0188107 (hereinafter, Hill) and US 2004/0044847 (hereinafter, Ray).
	Regarding claim 8, Diefendorff in view of Hill teaches:
8. The system of claim 7, wherein: 
the memory includes a level-one cache memory and a level-two cache memory (Diefendorff Fig. 1 L1 cache 158 and L2 cache 154 are in memory 104); 
	Diefendorff in view of Hill does not teach:
the memory interface of the streaming engine is configured to retrieve the set of data from the level-two cache memory via a datapath that does not include the level-one cache memory.
	However, Ray teaches:
to retrieve a set of data from level-two cache memory via a datapath that does not include level-one cache memory ([0011]: data is prefetched from L2 directly into a buffer without storing the data in L1, i.e. via a datapath that does not include L1).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Diefendorff to load data directly from L2 as taught by Ray such that the register file of Diefendorff will load data from L2 via a datapath that does not include L1. One of ordinary skill in the art would have been motivated to make this modification to accommodate data sets that are larger than L1 without displacing useful data in L1 (Ray [0008]-[0009]).

	Regarding claim 18, Diefendorff in view of Hill teaches:
18. The method of claim 17, wherein: 
the memory includes a level-one cache memory and a level-two cache memory (Diefendorff Fig. 1 L1 cache 158 and L2 cache 154 are in memory 104); 
	Diefendorff in view of Hill does not teach:
the retrieving of the set of data is configured to retrieve the set of data from the level-two cache memory via a datapath that does not include the level-one cache memory.
	However, Ray teaches:
retrieving a set of data from level-two cache memory via a datapath that does not include level-one cache memory ([0011]: data is prefetched from L2 directly into a buffer without storing the data in L1, i.e. via a datapath that does not include L1).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Diefendorff to load data directly from L2 as taught by Ray such that the register file of Diefendorff will load data from L2 via a datapath that does not include L1. One of ordinary skill in the art would have been motivated to make this modification to accommodate data sets that are larger than L1 without displacing useful data in L1 (Ray [0008]-[0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        

/David J. Huisman/Primary Examiner, Art Unit 2183